DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of claims 1-20 in the reply filed on 02/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 & 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (USPGPUB DOCUMENT: 2018/0315731, hereinafter Hirota) in view of Yang (USPGPUB DOCUMENT: 2015/0226493, hereinafter Yang).



Re claim 1 Hirota discloses in Fig 1B-1F, see modified Fig 1F in office action, a manufacturing method of a heat dissipation component [0040], comprising:
providing a substrate(substrate of 102)[0010] having an outer surface;
forming a patterned dry film(photoresist 122)[0010] on the outer surface, wherein the patterned dry film(photoresist 122)[0010] is composed of a plurality of porous patterns(patterned photoresist 122 in Fig 1B);
forming a thermally conductive layer(103)[0010 of Hirota] on a region excluding the porous patterns(patterned photoresist 122 in Fig 1B) on the outer surface; and
removing the patterned dry film(photoresist 122)[0010] to form (Fig 1F) a plurality of  meshes(please see items labelled ‘meshes’), wherein the thermally conductive layer(103)[0010 of Hirota] surrounds the meshes(please see items labelled ‘meshes’).

Hirota does not specifically teach microporous patterns; micro meshes

Yang discloses in Fig 5A a manufacturing method of a heat dissipation component [0004], comprising: microporous patterns (micropattern photoresist)[0138 of Yang]

It would have been obvious to one of ordinary skill in the art at the time of filing to make microporous patterns since it was held that the particular size of an element (It would have been reasonable to change the size of the pattern of Hirota and one of ordinary skill would expect it to have the same function as a photoresist pattern) is an obvious 






    PNG
    media_image1.png
    380
    411
    media_image1.png
    Greyscale


Re claim 2 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein forming the patterned dry film(photoresist 122)[0010] comprises: forming a dry film on the outer surface; performing an exposure process on the dry film [0010 of Hirota]; and performing a development process on the dry film [0010 of Hirota].

Re claim 3 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein a method of forming the thermally conductive layer(103)[0010 of Hirota] comprises a plating process.
A plating process for forming the thermally conductive layer would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.




Re claim 12 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein diameters of the micro meshes(please see items labelled ‘meshes’) are substantially the same (micro patterns in photoresist are for the most part micro-sized and therefore may be interpreted as substantially the same)[0138 of Yang].

Re claim 13 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 12, 

Hirota and Yang do not disclose wherein the diameter of each of the micro meshes(please see items labelled ‘meshes’) ranges from 17 um to 23 um.


Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 14 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein each of the micro meshes(please see items labelled ‘meshes’) has an upper diameter and a lower diameter, and a size of the upper 



Re claim 15 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein a thermally conductivity of the thermally conductive layer(103)[0010 of Hirota] is greater than 237Wm-1K-1.

Regarding the limitation “wherein a thermally conductivity of the thermally conductive layer(103)[0010 of Hirota] is greater than 237Wm-1K-1”  the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.




claimed in claim 1, wherein a material of the thermally conductive layer(103)[0010 of Hirota] comprises copper, silver, gold, aluminum (Cu)[0010].

Re claim 17 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1,

Hirota and Yang do not disclose wherein a thickness of the thermally conductive layer(103)[0010 of Hirota] ranges from 2 um to 25 um.

Although the combination of Hirota and Yang do not disclose wherein a thickness of the thermally conductive layer(103)[0010 of Hirota] ranges from 2 um to 25 um, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose   wherein a thickness of the thermally conductive layer(103)[0010 of Hirota] ranges from 2 um to 25 um as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the device characteristics. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some 


Re claim 18 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein the micro meshes(please see items labelled ‘meshes’) form a mesh structure (the array in Fig 1D of Hirota may be interpreted as a mesh structure).

Re claim 19 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein the thermally conductive layer(103)[0010 of Hirota] forms sidewalls of the micro meshes(please see items labelled ‘meshes’).

Re claim 20 Hirota and Yang disclose the manufacturing method of the heat dissipation component as claimed in claim 1, wherein the microporous patterns(patterned photoresist 122 in Fig 1B) are arranged into an array (the array in Fig 1D Hirota) on the substrate(substrate of 102)[0010].


Claim Objections

Claim 4 (and dependent claims 5-11) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 would be allowable based on the following limitation: 
wherein the substrate comprises: a core layer;
an electrically conductive layer, formed on the core layer, wherein the electrically conductive layer has a first surface and a second surface opposite to the first surface, and the first surface serves as the outer surface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819